



Exhibit 10.2
 
THIRD AMENDMENT TO
LEASE AGREEMENT


This Third Amendment to Lease Agreement (“Third Amendment”) is entered into on
May 16, 2016 (“Effective Date”) by and between James Campbell Company LLC, a
Delaware limited liability company (“Landlord”) and Ocera Therapeutics, Inc., a
Delaware corporation f/k/a Tranzyme, Inc. (“Tenant”).
 
RECITALS:


A.     Landlord and Tenant entered into an Office Lease dated November 28, 2011
(“Original Lease”) for approximately 8,126 rentable square feet known as a
portion of Suite 300 in that building known as Central Park West (“Building”)
located at 5001 S. Miami Boulevard, Durham, North Carolina 27703 (“Premises”).


B.    Landlord and Tenant entered into a First Amendment to Lease Agreement
dated August 20, 2014 (“First Amendment”) and a Second Amendment to Lease
Agreement dated June 5, 2015 (“Second Amendment”). The Original Lease, the First
Amendment, and the Second Amendment are collectively referred to as “Lease.”


C.     Landlord and Tenant desire to enter into this Third Amendment for the
purpose of revising certain terms of the Lease, including an extension of the
term of the Lease and an option to renew, as set out with specificity below.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.    Recitals. The foregoing recitals are true, accurate and are incorporated
herein by reference. The capitalized terms which are not defined herein shall
have the same meaning as otherwise set out in the Lease.


2.    Extension of Term. Landlord and Tenant hereby agree to renew the term of
the Lease for a period of one (1) year, beginning on February 1, 2017 and
continuing until January 31, 2018 (“Extended Term”).
 
3.    Rent. Monthly Base Rent during the Extended Term shall be $17,606.33 (or
$26.00 per sq. ft.) and shall be payable monthly in advance pursuant to the
terms of the Lease. Tenant shall pay Landlord Additional Rent under the same
terms and conditions described in the Lease.


4.    Option to Renew.


        (a)     Provided Tenant is not in default of the Lease (beyond any
applicable notice and cure periods), Tenant shall have one (1) renewal option
(“Option to Renew”) for a period of one (1) year commencing on February 1, 2018
and ending on January 31, 2019 (“Renewal Period”). In order to exercise the
Option to Renew, Tenant must notify Landlord, in writing, of Tenant’s intention
to exercise the Option to Renew on or prior to July 31, 2017 (“Option
Deadline”), time being of the essence. If Tenant fails to notify Landlord by the
Option Deadline that Tenant is exercising the Option to Renew, the Option to
Renewal shall be null and void.


        (b)     If Tenant properly exercises its Option to Renew in accordance
with Section 4(a) above, (i) the Monthly Base Rent during the Renewal Period
shall be $17,606.33 (or $26.00 per sq. ft.) and


31185025_1.doc    1

--------------------------------------------------------------------------------





shall be payable monthly in advance pursuant to the terms of the Lease and (ii)
Tenant shall pay Landlord Additional Rent under the same terms and conditions
described in the Lease.


    5.    Notices Addresses. As of the Execution Date, Section 1(k) of the
Original Lease as it relates to the notice address for Landlord and Landlord’s
property management company shall be deleted in its entirety and shall be
replaced as follows:


Landlord:
James Campbell Company LLC
425 California Street, Suite 500
San Francisco, California 94104
Attn: Executive Vice President,
Real Estate Investment Management



with a copy to:
James Campbell Company LLC
c/o Avison Young
5440 Wade Park Boulevard, Suite 200
Raleigh, NC 27607



6.    No Options or Inducements; Condition of Premises. Tenant acknowledges and
agrees that, as of the Effective Date and notwithstanding anything to the
contrary set forth in the Lease or this Third Amendment, Tenant shall have no
extension, termination, right of first offer, or other options whatsoever with
regard to the Premises or under the Lease, as amended by this Third Amendment
except as set forth in Section 4 above. Tenant further acknowledges and agrees
that Tenant is not and shall not be entitled to any allowances, concessions,
upfit work or other inducements of any kind in connection with the Premises or
under the Lease, as amended by this Third Amendment. In the latter regard,
Tenant acknowledges and agrees that from and after the Effective Date, Landlord
is leasing the Premises to Tenant “as is,” without any representations or
warranties of any kind (including, without limitation, any express or implied
warranties of merchantability, fitness or habitability) and without any
obligation on the part of Landlord to alter, remodel, improve, repair or
decorate the Premises or any part thereof.


7.    Acknowledgment of Non-Existence of Claims and Waiver. Tenant acknowledges
that as of the Effective Date, there are no claims by Tenant against Landlord
arising under the Lease. Tenant releases and discharges Landlord, its successors
and assigns, from any demands for injuries or damages of any kind or nature
arising out of or related to the Lease or the Premises that occurred on or prior
to the Effective Date.


8.    Binding Effect. The amendments made to the Lease pursuant to this Third
Amendment shall be binding upon the parties and their respective successors and
assigns.


9.    Brokerage. Tenant hereby represents to Landlord that Tenant has not
entered into any agreements with any brokers in connection with this Third
Amendment other than Newmark Grubb Knight Frank (“Tenant’s Broker”). Tenant
hereby indemnifies, holds harmless, and agrees to defend Landlord, its members,
principals, partners, officers, directors, employees and agents and the
respective principals, officers and directors of any such agents from and
against any and all claims of any brokers claiming to have represented Tenant in
connection with this Third Amendment other than Tenant’s Broker. Landlord and
Tenant acknowledge and agree that Avison Young (“Landlord’s Broker”) has
represented Landlord in connection with this Third Amendment and all
compensation due to Landlord’s Broker is Landlord’s sole responsibility.




31185025_1.doc    2

--------------------------------------------------------------------------------





10.    Nature of Amendments. The amendments made to the Lease pursuant to this
Third Amendment shall constitute the only amendments to be effectuated and all
other provisions of the Lease not affected hereby shall remain in place as
originally constituted and shall be in full force and effect. To the extent that
there is any conflict between the terms of this Third Amendment and the Lease,
the terms of this Third Amendment will govern.


(The remainder of this page is intentionally left blank. Next page is signature
page.)


31185025_1.doc    3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have entered into this Third Amendment
as of the date set forth below.




LANDLORD:
 
James Campbell Company LLC,
a Delaware limited liability company
 
By:
/s/ Dorine Holsey Streeter
 
 
Dorine Holsey Streeter,
Executive Vice President,
Real Estate Investment Management
 
 
 
 
Date:
May 16
, 2016
 
 
 
By:
/s/ Douglas C. Morris
 
 
Douglas C. Morris,
Vice President,
Regional Manager
 
 
 
 
Date:
May 16
, 2016
 
 
 
TENANT:
 
 
 
 
Ocera Therapeutics, Inc.,
a Delaware corporation
f/k/a Tranzyme, Inc.
 
 
 
By:
/s/ Michael Byrnes
 
 
 
 
Name:
Michael Byrnes
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
Date:
May 08
, 2016

    






31185025_1.doc